Citation Nr: 1533075	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-22 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(o) (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut which denied SMC at the "o" level.  

In a May 2013 rating decision, the RO granted service connection for left shoulder arthritis (10 percent) and left wrist degenerative joint disease (10 percent), both as secondary to service-connected amputation of the right hand.  These awards represent a complete grant of the benefits sought with respect to the left shoulder and left wrist claims.

On a June 2013 Appeal Hearing Options Election form, the Veteran indicated that he does not wish to have a hearing before a Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The December 2013 written argument provided by representative raises the issue of entitlement to extraschedular ratings for the Veteran's service-connected disaiblities.  The Board does not have jurisdiction of this issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

REMAND

The Veteran seeks entitlement to a higher level of SMC at the "o" rate under 38 U.S.C.A. § 1114(o) (West 2014).  

SMC at the "o" rate is warranted if the Veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such Veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the Veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the Veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e) (2014). 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.   See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b) (2014).

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such Veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c) (2014). 

SMC at "n" rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d) (2014).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id. 

Initially, the record suggests that the Veteran is receiving disability benefits from the Social Security Administration (SSA). The VA optometrist who conducted a May 2012 VA eye examination noted that the Veteran had undergone "visual field SSA testing."  In addition, the Veteran's private physician, Dr. H.K. Watson who is associated with The Hand Center, stated that the Veteran is "on disability from the government".  See November 2012 medical record from Dr. H.K. Watson.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).   On remand, the AOJ should take the appropriate steps to obtain any existing SSA records.

Additionally, although the RO sent relevant VCAA notice letters to the Veteran in July 2011 and September 2011, they do not fully inform him how to substantiate a claim for a higher SMC rate (see July 2011 letter informing how to substantiate a SMC claim based only on loss of use).   Accordingly, an updated VCAA letter should be sent to the Veteran outlining the various ways to substantiate a claim of SMC at the "o" rate.

In this case, the Veteran is in receipt of service connection for multiple disabilities and has been in receipt of a 100 percent schedular rating since October 8, 2009.  In addition, he was awarded SMC under 38 U.S.C.A. § 1114(k) on account of anatomical loss of one (right) hand and loss of use of one (right) eye having only light perception, effective May 20, 1967.  

The Veteran maintains that he is blind in both eyes, and has lost the use of both hands; in other words, his contention appears to be that is entitled to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), thereby entitling him to SMC at the "o" rate.  The Board reiterates that SMC (l) may be granted on the basis of being blind in both eyes, and SMC (m) may be granted on the basis of loss of use of both hands, and establishing the criteria for those two rates could trigger the establishment of SMC (o) for the Veteran.  
The Veteran's contention that SMC at the "o" rate is established is based on his on 38 C.F.R. § 3.383, which indicates that, effective December 26, 2007, impairment of vision in one eye as a result of non-service-connected disability, not the result of the veteran's own willful misconduct, can be included in the evaluation of service-connected impairment of vision in the other eye, as if impairment of vision in both eyes was service connected, if (1) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or (2) the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West 2014); Dr. James Allen Veteran Vision Equity Act of 2007, 74 Fed. Reg. 11,481 (March 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1)).

In December 2013 written argument, the Veteran's representative stated that, over the course of time, the Veteran has compensated for the loss of his right hand and eye with his left.  It was noted that with time and age, he has developed a cataract in the left eye, as well as moderately severe loss of use of the left hand.  In addition, it is argued that the Veteran's left hand also falls under the same regulation, where there is a marked loss of use due to a service connected paired extremity.  See also, May 2015 appellant brief on VBMS.

Thus, it appears that he seeks to have his non-service-connected left eye condition included in the rating for his service-connected blindness of the right eye, as set out in 38 U.S.C.A. § 1160(a)(1)  and 38 C.F.R. § 3.383(a)(1).  

The record shows that the Veteran underwent a May 2012 VA eye examination and the examiner found an age-related cataract in the left eye, but found no visual impairment in the left eye.  An updated VA eye examination should be provided to the Veteran as it has been over three years since his last VA eye examination.  In addition, there appears to be relevant, outstanding private medical records.  In this regard, the Veteran provided a VA Form 21-4142 in 2011 which identifies a medical provider, Dr. E. Osborn, who has reportedly treated his eyes since 2005.  There is no indication that those records were requested; therefore on remand, the RO should take the necessary steps to obtain them.  

Moreover, a VA examination is necessary to determine whether his service-connected disabilities result in the loss of use of both hands.  As noted, he is currently receiving SMC for the loss of his right hand and believes that he has lost the use of his left hand as well.  He is already service-connected for left hand DJD with index and long fingers, and left hand DJD with primarily involvement of the left thumb, both of which are associated with amputation of the right hand.  (Service connection is also in effect for left shoulder arthritis, residual numbness, status-post carpal tunnel release surgery of the left extremity, and left wrist DJD, associated with amputation of the right hand).  

In support of his claim that he has "loss of use" of the left hand, the Veteran submitted a September 2011 letter authored by F.H.S., M.D., a private orthopedic surgeon, who stated that the Veteran is increasingly losing function of his left upper extremity due to the arthritic deterioration that has developed within.  It was noted that this is definitely an over-usage problem secondary to the right upper extremity disability.  Further, in a September 2011 statement, Dr. Downs, a private doctor, stated that the Veteran has been under his care intermittently over the years, primarily for left upper extremity complaints.  It is noted that the Veteran has placed undue stress on his left upper extremity due to the loss of right hand.

In November 2012, the Veteran stated that he has had continued deterioration in his left hand and is causing pain and suffering to his left arm.  According to a November 2012 medical record, he was seen by Dr. H.K.W., his private physician who is associated with The Hand Center.  Dr. H.K.W. noted that the Veteran's main problem in his left hand is the CMC joint of the thumb, noting positive adduction, abduction, and grind tests.  Dr. H.K.W. stated that the Veteran's CMC joint is "totally destroyed, lateral displacement of the metacarpal and significant degenerative change."  The Veteran last underwent a VA hand examination for compensation purposes in May 2012; a new examination and medical opinion should include review of the above-noted evidence submitted in support of the claim.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.   Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  

He should be advised that the July 2011  Authorized release form (VA Form 21-4142) for Dr. Osborn (eye treatment) is no longer valid, and that he must complete and sign new authorization forms should he want VA to attempt to obtain those records, and/or any other relevant evidence, on his behalf.  A copy of this notification must be associated with the claims folder.

If the Veteran properly fills out and returns any authorized release form for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the VBMS virtual claims file.

3.  Provide the Veteran with a letter that informs him of what is needed to substantiate a claim for SMC at the "o" rate.

4.  After the above-development has been completed, provide the Veteran with the appropriate VA examination of his service-connected disabilities in an effort to assist in determining whether he is entitled to a higher rate of SMC.

The examiner is asked to review the complete claims file, particularly to include the November 2012 letter from Dr. H.K.W., and then provide an opinion as to whether the Veteran has the functional equivalent of loss of use of his LEFT hand.

For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or with use of a suitable prosthetic appliance. 

This determination should be made on the basis of the actual remaining function of the hand, and whether the acts of grasping, manipulation, etc., could be accomplished equally well by an amputation stump with prosthesis.

5.  Provide the Veteran with a VA eye examination to assess the currently severity of his service-connected eye disability, with reference to visual acuity and peripheral field of vision for both the service- connected eye as well as the non service-connected eye.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for entitlement to a higher level of SMC, with consideration of whether his service-connected disabilities result in loss of use of both hands and blindness in both eyes, with consideration of the "paired organ and extremity rule" under 38 C.F.R. § 3.383.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


